The respondent is appealing from an order of the Vermont district court denying the respondent release on bail. Case came on for hearing before the undersigned Associate Justice of the Vermont Supreme Court sitting as a single justice as provided by 13 V.S.A. § 7556(b), as amended by § 7 of No. 235 of the Public Acts of 1977 (Adj. Sess.). The hearing was held on Monday, July 10, 1978, at 3:00 P.M.; James L. Morse, Defender General, appearing for the respondent and Mark J. Keller, Chittenden County State’s Attorney, appearing for the State of Vermont. The Court has available the Findings of Fact executed by District Judge Alden T. Bryan sitting in the District Court of Vermont, Unit No. 2, Chittenden Circuit, Docket No. 893-78CnCr, from which the appeal is taken.
Respondent contends and the State agrees that the respondent is not in execution and this Court so finds. This being so, the provisions of Chapter II, § 40 of the Vermont Constitution wherein it is stated that
And all prisoners, unless in execution, . . . shall be bailable by sufficient sureties....
apply.

The order terminating bail is struck and the cause remanded for the establishment of bail.